DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.
The drawings of February 10, 2020 are hereby accepted as formal.
It is noted that claim 13 does not end in a period.  Claims must be a single sentence, ending in a period.  For example, please see MPEP 608.01(m), first paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear in that the preamble presents the claim as being directed to claiming a “sensor” (line 1), but there is no mention of sensing in the claim at all.
Similarly, overall, independent claim 1 is indefinite and unclear in that the preamble presents the claim as being directed to, “determining an image” (line 1), but there is no mention of the determining of an image in the claim.
As for independent claim 12, it is indefinite and unclear in that the preamble presents the claim as being directed to, “determining an image” (line 1), but there is no mention of the determining of an image in the claim.
Each of dependent claims 2-11 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Dependent claim 13 is unclear, at least, in that it depends from unclear, independent claim 12.

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mathematical concept without significantly more. Independent claim 12 recites:  “A method for determining an image of a distribution of permittivity of a 2material of an object in a scene, comprising:  3accepting phaseless measurements of propagation of a known incident 4field through the scene and scattered by the material of the object in the scene;  ssolving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases; and  10rendering the permittivity of the material of the object provided by the 11solution of the multi-variable minimization problem.” This judicial exception is not integrated into a practical application because the additional elements in claim 12 of “accepting phaseless measurements …” is merely data gathering, and “rendering the permittivity of the object provided by the solution of the multi-variable minimization problem” is merely the output of the mathematical calculation of the judicial exception, these elements take individually or in combination do not pertain to any particular device or technology, nor do they improve the functioning of a computer, nor do they transform a particular state or thing. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are merely generic steps that would apply to any mathematical computation, receiving data for the computation, and outputting the results of the computation.


Rejection:
Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 12-13 are directed to a mathematical computation without something significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by purely solving a mathematical problem without reference to what is performing the steps, so that the steps could be mental steps, and do not result in an improvement in the functioning of the computer or to another technology.  These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in virtually all mathematical computations involve the use of input data, as well as the output of the results of the computation.  The computational steps being performed in claim 12 and subsequent claim 13 are merely well known mathematical operations being performed per se. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
ANALYSIS
Patent Ineligible Subject Matter (Claims 12-13)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claims 12-13 recite a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 12-13 are directed to an abstract idea, and, particularly, “to a method ... for “solving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases,” per se, which could be done mentally.
As recited in claims 12-13, “solving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases” are purely mathematical concepts, and could be done mentally .  
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 12-13 falls within this grouping.
It is determined that claims 12-13 recite mathematical relationships and mathematical calculations.  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 12-13 recite an abstract idea.
Furthermore, “solving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases,” as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claims 12-13 also recite a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claims 12-13 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the “solving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases,” the only additional element that are recited in claims 12-13 are “accepting phaseless measurements of propagation of a known incident 4field through the scene and scattered by the material of the object in the scene” and “rendering the permittivity of the material of the object provided by the 11solution of the multi-variable minimization problem.”
The claim 12 limitation, “accepting phaseless measurements of propagation of a known incident 4field through the scene and scattered by the material of the object in the scene” is merely insignificant data gathering for the computation of the judicial exception.  Similarly, “rendering the permittivity of the material of the object provided by the 11solution of the multi-variable minimization problem” is merely insignificant output of the results or mathematical solution of the judicial exception These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception.  Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited claim 12-13 method could be used in the field of radar, claims 12-13 do not recite any limitation that even generally links the use of the “solving a multi-variable minimization problem over unknown phases of 6the phaseless measurements and unknown image of the permittivity of the 7material of the object by minimizing a difference of a nonlinear function of the 8known incident field and the unknown image with a product of known 9magnitudes of the phaseless measurements and the unknown phases” and the judicial exception to the field of radar.

Claims 12-13 recite no particular technological field or field of use. Accordingly, the language itself of claims 12-13 does not reflect an improvement in any particular technical field or technology. See MPEP § 2106.05(a).
Additionally claims 12-13 do not pertain to an improvement to the functioning of the “computer system.” See MPEP § 2106.05(a). There is no reference in either the disclosure or the claims that relates to the improvement of the functioning of a computer system. Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claims 12-13 merely uses a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional element(s) in claims 12-13 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 12-13 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
Applicant’s disclosure does not provide evidence that the additional element(s) recited in claims 12-13  (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.
Id. at 2359-60.
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional element(s) in claims 12-13 of “accepting phaseless measurements of propagation of a known incident 4field through the scene and scattered by the material of the object in the scene” and of “rendering the permittivity of the material of the object provided by the 11solution of the multi-variable minimization problem,” which merely recites insignificant extra-solution activity to the judicial exception. Also, the method recited in claims 12-13 merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Id.
Accordingly, claims 12-13 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mathematical concept without significantly more.

Rejection:
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) of mathematical concepts without significantly more. Claims 1-11 are directed to an apparatus executing a mathematical method in a hardware processor, “A permittivity sensor for determining an image of a distribution of 2permittivity of a material of an object in a scene, comprising:  3an input interface configured to accept phaseless measurements of 4propagation of a known incident field through the scene and scattered by the 5material of the object in the scene;  6a hardware processor configured to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases; and  12an output interface configured to render the permittivity of the material of 13the object provided by the solution of the multi-variable minimization problem.” The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a “hardware processor” and do not result in an improvement in the functioning of the computer or to another technology. The claim 1, “input interface configured to accept phaseless measurements of 4propagation of a known incident field through the scene and scattered by the 5material of the object in the scene” and the claim 1 “output interface configured to render the permittivity of the material of 13the object provided by the solution of the multi-variable minimization problem” and the claim 1, “hardware processor” do not equate to more. These additional elements are all extraneous pre-solution activity and are very well known in the art to be common in virtually all hardware processors or computers have an input interface and an output interface, respectively for the input of data, and for the output of data.  The computational steps being performed in claim 1 and subsequent claims 2-11 are merely well known mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
ANALYSIS
Patent Ineligible Subject Matter (Claims 1-11)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claims 1-11 recite a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 1-11 are directed to an abstract idea, and, particularly, to a mathematical process, “to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases,” which is executed by a generic “hardware processor.”
As recited in claims 1-11, the claim limitations, “to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases” recite the abstract idea of mathematical concepts.
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 1-11 falls within this grouping.
It is determined that the claim 1 limitation,“to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases” and subsequent claims 2-11 recite mathematical relationships and mathematical calculations.  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1-11 recite an abstract idea.
Furthermore, the claim 1 limitation, “to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases,” as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claims 1-11 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claims 1-11 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the claim 1 limitations, “to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases,” the only additional elements that ire recited in claims 1-11 are an “input interface …”; “an output interface …”; and, “a hardware processor.”
The claim 1, “input interface …” and the claim 1, “output interface …” are merely trivial generic hardware for, respectively, inputting data for the mathematical computation of the judicial exception, and for outputting the results of the mathematical computations of the judicial exception.  Similarly, the claim 1, “hardware processor” is merely generic computer hardware on which the mathematical computations of the judicial exception are performed. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception.  Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited apparatus could be used in the field of radar, claims 1-11 do not recite any limitation that even generally links the use of the claim 1 limitation, “to solve a multi-variable minimization 7problem over unknown phases of the phaseless measurements and unknown 8image of the permittivity of the material of the object by minimizing a 9difference of a nonlinear function of the known incident field and the unknown 10image with a product of known magnitudes of the phaseless measurements and 11the unknown phases” and the judicial exception to the field of radar.

Claims 1-11 recite no particular technological field or field of use. Accordingly, the language itself of claims 1-11 does not reflect an improvement in any particular technical field or technology. See MPEP § 2106.05(a).
Additionally claims 1-11 does not pertain to an improvement to the functioning of the “computer system.” See MPEP § 2106.05(a). There is no mention in the disclosure of the improvement of the function of a processor or of a computer. Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claims 1-11 merely uses a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional elements in claims 1-11 fail to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
Applicant’s disclosure does not provide evidence that the additional element(s) recited in claims 1-11 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.
Id. at 2359-60.
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claim 1 of “an input interface …”: “an output interface …” and, “a hardware processor,” which merely recites insignificant extra-solution activity to the judicial exception. Also, the apparatus recited in claims 1-11  merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Id.
Accordingly, claims 1-11 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Johnson (‘032) and Johnson (‘222) is of general interest for relating to imaging using inverse scattering techniques.
Safavi-Naeini et al (‘214) is of general interest for relating to imaging using near-field scattering.
Arumugam (‘461) is of general interest for relating to subsurface imaging using resonance scattering, where the things imaged can be infrastructure.
Haynes et al (‘263) is of general interest for the mathematical disclosure relating to imaging and an incident field.
Kim et al (‘054) is of general interest for the mathematical disclosure relating to imaging.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648